       Case 1:17-cv-02989-AT Document 1014 Filed 11/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.,              )
                                    )
      Plaintiff,                    )
                                    )     CIVIL ACTION FILE
vs.                                 )
                                    )     NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et
al.,                                )
                                    )
      Defendant.




            ORDER GRANTING STATE DEFENDANTS’
       MOTION FOR LEAVE TO FILE MATTERS UNDER SEAL

      Good cause having been shown in State Defendants’ Motion to Seal

the unredacted Letter Report of the State’s Voting System Test Laboratory

[Doc. 949], the Motion is GRANTED. The filing at [Doc. 939] shall remain

sealed from public view, a redacted version having been filed publicly at [Doc.

948-1] shall remain unsealed.


      SO ORDERED this 16th day of November, 2020.


                                          _______________________
                                          Amy Totenberg
                                          United States District Judge
